



ANADARKO RETIREMENT RESTORATION PLAN
(As Amended and Restated Effective as of August 8, 2019)









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I PURPOSES OF THE PLAN    1
ARTICLE II DEFINITIONS    1
2.01    Definitions    1
ARTICLE III ADMINISTRATION    4
3.01    Administration by Committee    4
3.02    Administration of Plan    4
3.03    Action by Committee    4
3.04    Delegation    4
3.05    Reliance Upon Information    4
3.06    Indemnity of Plan Administration Employee    5
ARTICLE IV ELIGIBILITY    5
ARTICLE V AMOUNT OF BENEFIT    6
5.01    General Benefits    6
5.02    Supplemental Benefits    6
5.03    Other Supplemental Benefits    7
ARTICLE VI PAYMENT OF BENEFIT    7
6.01    Lump Sum Benefit    7
6.02    Payment Under Retirement Plan Before 2009    7
6.03    Specified Employees    8
ARTICLE VII PARTICIPANT’S RIGHTS AND NATURE OF PLAN    8
ARTICLE VIII AMENDMENT AND DISCONTINUANCE    8
ARTICLE IX CLAIMS PROCEDURE    10
9.01    Filing a Claim    10
9.02    Denial of Claim    10
9.03    Reasons for Denial    10
9.04    Review of Denial    10
9.05    Decision Upon Review    11
9.06    Other Procedures    11
9.07    Finality of Determinations; Exhaustion of Remedies    11
9.08    Effect of Committee Action    12
ARTICLE X MISCELLANEOUS    12
10.01    Construction    12
10.02    Powers of the Company    12
10.03    Beneficiary Designations    12
10.04    Limitation of Rights    13
10.05    Distribution due to Qualified Domestic Relations Order    14
10.06    Nonalienation of Benefits    14


        i

--------------------------------------------------------------------------------





10.07    Facility of Payments    14
10.08    Withholding of Taxes    14
10.09    Adoption of Plan by Affiliated Entity    14
10.10    Waiver    14
10.11    Notice    15
10.12    Severability    15
10.13    Gender, Tense and Headings    15
10.14    Governing Law    15






        ii

--------------------------------------------------------------------------------






ANADARKO RETIREMENT RESTORATION PLAN
(As Amended and Restated Effective as of August 8, 2019)
Article I

PURPOSES OF THE PLAN
The purposes of the Plan are (i) to recognize the value to the Company of the
past and present services of the Eligible Employees and (ii) to encourage their
continued employment service by providing benefits for their future retirement
security. The Plan was created because of certain Limitations which are imposed
on the Retirement Plan by the Code.
The Plan was originally effective as of January 1, 1995, amended effective as of
July 31, 2003, and amended and restated generally effective as of November 7,
2007, and again effective as of January 1, 2017. The Plan as set forth herein
constitutes an amendment and restatement of the Plan as in effect immediately
prior to the Effective Date in order to modify certain provisions of the Plan
related to Plan administration. This amendment and restatement of the Plan shall
be effective as of the Effective Date.
With respect to Participants other than Limited 415 Participants, the Plan is
intended as an unfunded plan to be maintained primarily for the purpose of
providing deferred compensation for a “select group of management or highly
compensated employees” within the meaning of such phrase for purposes of
Sections 201(2), 301(a)(3) and 401(a)(1) of the Act, and as such it is intended
that the Plan be exempt from the participation and vesting, funding, and
fiduciary responsibility requirements of Title I of the Act. The Plan is also
intended to qualify for simplified reporting under U.S. Department of Labor
Regulation Section 2530.104-23, which provides for an alternative method of
compliance for plans described in such regulation. With respect to Limited 415
Participants, the portion of the Plan that provides benefits to such Limited 415
Participants solely due to limitations applicable to the Retirement Plan by
reason of Code Section 415 is intended to be treated as a separate plan that is
an “excess benefit plan” within the meaning of such phrase for purposes of
Sections 3(36) and 4(b)(5) of the Act. Moreover, the Plan is intended to comply
with the requirements of Code Section 409A for nonqualified deferred
compensation plans to the extent applicable. The Plan is not intended to satisfy
the tax qualification requirements of Code Section 401(a).
ARTICLE II    

DEFINITIONS
2.01    Definitions. Where the following words and phrases appear in this Plan
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.
(a)    Act. The Employee Retirement Income Security Act of 1974, as amended and
the regulations and other authority issued thereunder by the appropriate
governmental authority.


        1

--------------------------------------------------------------------------------





(b)    Actuarial Equivalent. The equivalence of a benefit, as determined by an
actuary appointed by the Committee (“Actuary”), in terms of another benefit
utilizing such assumptions as in the aggregate represent the Actuary’s best
estimate of equivalent value for the purpose for which the determination is
being made.
(c)    Affiliated Entity. An entity which is affiliated by common ownership or
control with the Company.
(d)    Beneficiary. Means the beneficiary or beneficiaries designated by the
Participant, in accordance with Section 10.03, to receive any amounts
distributable under the Plan upon his death.
(e)    Code. The Internal Revenue Code of 1986, as amended and the regulations
and other authority related thereto.
(f)    Committee. “Committee” means the committee appointed by the Board to
administer the Plan; provided, however, that if the Board has not appointed a
committee, then each reference herein to the “Committee” shall instead refer to
the Board.
(g)    Company. Anadarko Petroleum Corporation or its successor in interest.
(h)    Directors. The Board of Directors of the Company.
(i)    Effective Date. August 8, 2019, as to this amendment and restatement of
the Plan.
(j)    Eligible Employee. An Employee who participates in the Retirement Plan
and whose benefits are reduced by Limitations or whose taxable compensation has
been reduced as a result of an election by the Employee to defer compensation
pursuant to a deferred compensation plan maintained by an Employer.
(k)    Employee. An Employee as defined in the Retirement Plan.
(l)    Employer. The Company or an Affiliated Entity which has been designated
by the Company as a participating employer in the Plan and has adopted the Plan.
(m)    Employment. Means that the individual is in employment as an Employee. In
this regard, neither the transfer of a Participant from employment by an
Employer to employment by an Affiliated Entity nor the transfer of a Participant
from employment by an Affiliated Entity to employment by an Employer shall be
deemed to be a Separation from Service by the Participant.
(n)    Limitations. The aggregate of the limitations imposed under Code
Sections 401(a)(17) and 415 plus any amounts deferred as the result of an
election by an Employee to defer compensation pursuant to a deferred
compensation plan


        2

--------------------------------------------------------------------------------





maintained by an Employer. From and after the Effective Date, the term
“Limitations” shall also include any amendment to the Retirement Plan that is
adopted on or after the Effective Date and that is expressly identified in
connection with its adoption as an amendment that is intended to reduce or limit
accruals under the Retirement Plan with respect to an Employee who is a “highly
compensated employee” (as defined in Code Section 414(q)) due to the application
of the Nondiscrimination Rules. Notwithstanding the preceding provisions of this
Section 2.01(n), with respect to a Limited 415 Participant, for all purposes of
the Plan the term “Limitations” shall mean solely the limitation imposed by Code
Section 415 on the amount of benefits which may be earned or paid under the
Retirement Plan.
(o)    Limited 415 Participant. Any Employee whose benefit under the Retirement
Plan is limited by the limitation imposed by Code Section 415 and who has not
otherwise been designated as a Participant in the Plan by the Committee pursuant
to the provisions of Article IV hereof.
(p)    Nondiscrimination Rules. The nondiscrimination rules set forth in Code
Section 401(a)(4), Code Section 410(b) or other provisions of the Code that are
applicable to the Retirement Plan and that are intended to prevent
discrimination in favor of “highly compensated employees” (as defined in Code
Section 414(q)).
(q)    Participant. Any Eligible Employee who has been designated by the
Committee to participate in the Plan or any other individual who has an accrued
benefit under the Plan which has not been fully distributed. The term
“Participant” shall include a Limited 415 Participant except where expressly
provided otherwise in the Plan.
(r)    Plan. The Anadarko Retirement Restoration Plan, as it may be amended from
time to time.
(s)    Plan Year. The twelve consecutive month period commencing on January 1 of
each year.
(t)    Retirement Plan. The Anadarko Retirement Plan, as amended from time to
time.
(u)    Section 16 Officer. An Eligible Employee who is subject to Section 16 of
the Securities and Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.
(v)    Separation from Service. The Participant’s separation from service with
the Employer and all Affiliated Entities, within the meaning of Code Section
409A.
(w)    Specified Employee. Any Participant who is a “Specified Employee” (as
defined in Code Section 409A) upon his Separation from Service, as determined by
the Company or the Committee.


        3

--------------------------------------------------------------------------------





ARTICLE III    

ADMINISTRATION
3.01    Administration by Committee. The Committee shall be the plan
administrator with respect to the Plan, except that for all matters (including,
without limitation, interpretation of the Plan) directly relating to
participation, claims or benefits associated with individuals who are then
Section 16 Officers, the Committee shall be the Executive Compensation Committee
of the Board of Directors of Occidental Petroleum Corporation.
The members of the Committee shall not receive any special compensation for
serving in their capacities as members, but shall be reimbursed by the Company
for any reasonable expenses incurred in connection therewith. No bond or other
security need be required of the Committee or any member thereof.
3.02    Administration of Plan. The Committee shall operate, administer,
interpret, construe and construct the Plan, including correcting any defect,
supplying any omission or reconciling any inconsistency. The Committee shall
have all powers necessary or appropriate to implement and administer the terms
and provisions of the Plan, including the power to make findings of fact. The
determination of the Committee as to the proper interpretation, construction, or
application of any term or provision of the Plan shall be final, binding, and
conclusive with respect to all Participants and other interested persons.
3.03    Action by Committee. A majority of the members of the Committee shall
constitute a quorum for the transaction of business, and the vote of a majority
of those members present at any meeting at which a quorum is present shall
decide any question brought before the meeting and shall be the act of the
Committee. In addition, the Committee may take any other action otherwise proper
under the Plan by an affirmative vote, taken without a meeting, of a majority of
its members.
3.04    Delegation. The Committee may, in its discretion, delegate one or more
of its duties to its designated agents or to an Employee, but it may not
delegate its authority to make the determinations specified in Section 3.02.
3.05    Reliance Upon Information. No member of the Committee shall be liable
for any decision, action, omission, or mistake in judgment, provided that he
acted in good faith in connection with the administration of the Plan. Without
limiting the generality of the foregoing, any decision or action taken by the
Committee (or member thereof) in reasonable reliance upon any information
supplied to it by the Directors, any Employee, the Employer’s legal counsel, the
Employer’s independent accountants or the Actuary, shall be deemed to have been
taken in good faith.
The Committee (or an individual member thereof) may consult with legal counsel,
who may be counsel for the Employer or other counsel, with respect to its
obligations or duties hereunder, or with respect to any action, proceeding or
question at law, and shall not be liable with respect to any action taken or
omitted, in good faith, pursuant to the advice of such counsel.


        4

--------------------------------------------------------------------------------





3.06    Indemnity of Plan Administration Employee. To the full extent permitted
by law, the Company shall defend, indemnify and hold harmless each past, present
and future member of the Committee and each other Employee who acts in the
capacity of an agent, delegate or representative of the Committee under the Plan
(hereafter, all such indemnified persons shall be jointly and severally referred
to as “Plan Administration Employee”) against, and each Plan Administration
Employee shall be entitled without further act on his part to indemnity from the
Company for, any and all losses, claims, damages, judgments, settlements,
liabilities, expenses and costs (and all actions in respect thereof and any
legal or other costs and expenses in giving testimony or furnishing documents in
response to a subpoena or otherwise), including the cost of investigating,
preparing or defending any pending, threatened or anticipated action, claim,
suit or other proceeding, whether or not in connection with litigation in which
the Plan Administration Employee is a party (collectively, the “Losses”), as and
when incurred, directly or indirectly, relating to, based upon, arising out of,
or resulting from his being or having been a Plan Administration Employee;
provided, however, that such indemnity shall not include any Losses incurred by
such Plan Administration Employee with respect to any matters as to which he is
finally adjudged in any such action, suit or proceeding to have been guilty of
gross negligence or intentional misconduct in the performance of his duties as a
Plan Administration Employee. The foregoing right of indemnification shall be in
addition to any liability or obligation that any Employer may otherwise have to
the Plan Administration Employee, and shall be in addition to all other rights
to which the Plan Administration Employee may be entitled as a matter of law,
contract, or otherwise.
The Plan Administration Employee shall have the right to retain counsel of its
own choice to represent him, provided that such counsel is acceptable to the
Employer (which acceptance shall not be unreasonably withheld). The Company
shall pay the fees and expenses of such counsel, and such counsel shall to the
full extent consistent with its professional responsibilities cooperate with the
Employer and its counsel. The rights of indemnification under this Section 3.06
shall inure to the benefit of the successors and assigns, and the heirs,
executors, administrators and personal representatives of each Plan
Administration Employee, shall be in addition to any liability or obligation
that any Employer may otherwise have to the Plan Administration Employee and
shall be in addition to all other rights to which the Plan Administration
Employee may be entitled as a matter of law, contract, or otherwise.
ARTICLE IV    

ELIGIBILITY
Each Employee who was a Participant in the Plan immediately prior to the
Effective Date shall continue as a Participant in the Plan as of the Effective
Date.
From and after the Effective Date, before the start of a Plan Year, or at any
other time and from time to time, the Committee, in its sole discretion, shall
designate the Participants and the effective date and other terms and conditions
of participation; provided, however, an Employee may be a Participant only if
the Committee determines that such individual is “a member of a select group of
management or highly compensated employees” of the Employer within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Act. Notwithstanding the
foregoing, any Employee whose benefit under the Retirement Plan is limited by
the limitation imposed by Code Section 415


        5

--------------------------------------------------------------------------------





and who is not otherwise designated by the Committee as a Participant pursuant
to the preceding sentence shall automatically participate in the Plan as a
Limited 415 Participant.
ARTICLE V    

AMOUNT OF BENEFIT
5.01    General Benefits. The benefits payable under this Plan to a Participant
(or Beneficiary thereof) shall be paid at the time and in the manner described
in Article VI based upon an amount equal to the Actuarial Equivalent of the
excess, if any of (a) over (b), where:
(a)     is the benefit that would have been payable to such Participant or
Beneficiary under the Retirement Plan if the provisions of the Retirement Plan
were administered without regard to the Limitations; and
(b)    is the benefit, if any, that is in fact payable to such Participant or
Beneficiary under the Retirement Plan.
Benefits determined under this Section 5.01 shall be computed by the Actuary in
accordance with the foregoing and with the objective that such recipient should
receive under the Plan and the Retirement Plan that total aggregate amount which
would have been payable to that recipient solely under the Retirement Plan but
without regard to imposition of the Limitations. The benefits provided under
this Plan shall be subject to the same vesting schedule that applies to the
Participant under the Retirement Plan, and he shall thus vest hereunder on the
same terms as provided in the Retirement Plan but subject to Schedule A.
5.02    Supplemental Benefits. In the case of a Participant (other than a
Limited 415 Participant) who would have been entitled to supplemental benefits
under the Retirement Plan but for the fact that his compensation for the
calendar year ending December 31, 2002 exceeded the $200,000 limit under the
terms of the Retirement Plan, such Participant shall be entitled to a
supplemental benefit under this Plan as determined in accordance with the
formula described in this Section 5.02.
If the Employment of a Participant is terminated and (1) such termination is
designated by the Employer, in its sole discretion, as being part of a
“reduction in force program,” (2) the Participant’s designated termination date
occurs on or after July 31, 2003 and on or before December 31, 2003, and (3) as
of the designated termination date, the Participant had attained the age of 45,
completed 5 or more years of Vesting Service (as defined in the Retirement Plan)
and the sum of the Participant’s age and Vesting Service equals or exceeds 60,
such Participant will qualify for an early retirement benefit under the
Retirement Plan commencing as of his Normal Retirement Date (as defined in the
Retirement Plan) or as of the first day of the first month coinciding with or
next following the date he attains the age of 55 or the first date of any
subsequent month pursuant to the terms of the Retirement Plan, reduced as
described under the Retirement Plan. Such Participant’s Annuity Starting Date
(as defined in the Retirement Plan) shall be as described under the Retirement
Plan. A Participant who satisfied the conditions in clauses (1), (2), and (3) of
the first sentence of this paragraph shall not be eligible for the supplemental
benefit under the Retirement Plan if his


        6

--------------------------------------------------------------------------------





compensation for the calendar year ending December 31, 2002 exceeded the
$200,000 limit under the terms of the Retirement Plan, and thus such Participant
shall receive the Actuarial Equivalent of such supplemental benefits under this
Plan in the manner, and at the time, as prescribed in Article VI.
5.03    Other Supplemental Benefits. Upon Separation from Service, the Company
shall pay or cause to be paid to such Participant (or his Beneficiary) other
supplemental benefits as determined by the Directors and contained in any other
Employer-provided plan or program or in the Participant’s employment contract or
other agreement with the Employer; provided that such supplemental benefits for
each Participant entitled to such other supplemental benefits are set forth on
Schedule A attached and incorporated into this Plan for all purposes (which may
be amended or supplemented from time to time), including the amount, type, and
terms and conditions of such other supplemental benefits. Other supplemental
benefits under this Section 5.03 shall be vested and nonforfeitable to the
extent provided in the applicable Employer-paid plan or program, the
Participant’s employment contract or other agreement with the Employer, or as
set forth on Schedule A to the Plan. Notwithstanding the foregoing, this Section
5.03 shall not be construed to provide duplicate other supplemental benefits
under the Plan, or under any such applicable Employer-provided plan or program,
or the Participant’s employment contract or other agreement with the Employer,
or as set forth on Schedule A to the Plan, to or on behalf of any Participant or
Beneficiary.
ARTICLE VI    

PAYMENT OF BENEFIT
6.01    Lump Sum Benefit. Subject to Sections 6.02 and 6.03, the form of the
benefits payable under Article V shall be a cash lump sum payment that is made
within ninety (90) days after the date of the Participant’s Separation from
Service.
6.02    Payment Under Retirement Plan Before 2009. If a Participant (a) incurs a
Separation from Service after December 31, 2004 and (b) receives or commences
receipt of any pension benefits payment under the Retirement Plan at any time
before January 1, 2009, such Participant (or his Beneficiary) shall receive his
benefits under this Plan in a cash lump sum payment that is made within ninety
(90) days from the date that benefits are paid, or commence to be paid, under
the terms of the Retirement Plan. If a Participant (a) incurs a Separation from
Service after December 31, 2004 and (b) does not receive or commence receipt of
any pension benefits payment under the Retirement Plan at any time before
January 1, 2009, such Participant (or his Beneficiary) shall receive his
benefits under this Plan in a cash lump sum payment that is made within ninety
(90) days after December 31, 2008. If a Participant incurs a Separation from
Service before January 1, 2005, such Participant (or his Beneficiary) shall
receive his benefits under this Plan in a cash lump sum payment within ninety
(90) days from the date that benefits are paid, or commence to be paid, under
the terms of the Retirement Plan, regardless of whether or not such benefits are
paid, or commence to be paid, under the Retirement Plan before January 1, 2009.


        7

--------------------------------------------------------------------------------





6.03    Specified Employees. Notwithstanding anything in this Plan to the
contrary, if the payment of any benefit under this Article VI would be subject
to taxation under Code Section 409A because the timing of such payment is not
delayed to the extent required under Code Section 409A for a Specified Employee
upon his Separation from Service, then if the Participant is a Specified
Employee, any such payment that the Participant would otherwise be entitled to
receive during the first six (6) months following his Separation from Service
shall be accumulated and paid, within ninety (90) days after the date that is
six months following the date of his Separation from Service, or such earlier
date upon which such amount can be paid or provided under Code Section 409A
without being subject to such additional taxes and interest such as, for
example, due to the death of Participant.
ARTICLE VII    

PARTICIPANT’S RIGHTS AND NATURE OF PLAN
Benefits payable under the Plan shall be a general, unsecured obligation of the
Company to be paid by the Company from its own general assets, and such payments
shall not (a) impose any obligation upon the Retirement Plan; (b) be paid by the
Retirement Plan; or (c) have any effect whatsoever upon the Retirement Plan or
the payment of benefits under the Retirement Plan. No Participant or his
Beneficiary shall have any title to or beneficial ownership in any assets which
the Company may earmark to pay benefits hereunder.
No amounts in respect of such benefits are required to be set aside or held in
trust, and no recipient of any benefits shall have any right to have the benefit
paid out of any particular assets of the Company; provided, however, nothing
herein shall be construed to prevent a transfer of funds to a grantor trust
(pursuant to applicable Code provisions) for the purpose of paying any benefits
under this Plan. Any grantor trust established by the Company for benefits under
this Plan shall be subject to the claims of the Company’s general and unsecured
creditors in the event that the Company becomes insolvent. The Company intends
that any such grantor trust shall constitute an unfunded arrangement and thus
not affect, in any way, the status of this Plan as an unfunded plan that is
maintained to provide deferred compensation for a select group of management or
highly compensated employees for purposes of Title I of the Act.
ARTICLE VIII    

AMENDMENT AND DISCONTINUANCE
The Directors may, in their absolute discretion, from time to time, amend,
suspend or terminate in whole or in part, and if terminated, reinstate any or
all of the provisions of this Plan, except that no amendment, suspension or
termination may apply so as to reduce the payment to any Participant (or
Beneficiary) of any benefit under this Plan that was earned and accrued prior to
the effective date of such amendment, suspension or termination, unless the
particular Participant (or Beneficiary) consents to such reduction in writing.
Notwithstanding the immediately preceding paragraph, the Plan may be amended by
the Directors at any time if required to ensure that the Plan satisfies the
requirements of the Code for


        8

--------------------------------------------------------------------------------





nonqualified deferred compensation plans including Code Section 409A and (a)
with respect to Limited 415 Participants, is characterized as an “excess benefit
plan” as described in Sections 3(36) and 4(b)(5) of the Act and (b) with respect
to Participants other than Limited 415 Participants, is characterized as a
“top-hat plan” of deferred compensation maintained for a select group of
management or highly compensated employees as described in Sections 201(2),
301(a)(3), and 401(a)(1) of the Act. No such amendment for this exclusive
purpose shall be considered prejudicial to the interest of a Participant or a
Beneficiary hereunder.
The Directors may delegate to an officer of the Company or Occidental Petroleum
Corporation, the authority to execute an amendment to the Plan that has been
approved by the Directors.
Upon termination of the Plan, distribution of benefits shall be made to
Participants and Beneficiaries, as applicable, in the manner and at the time
described in the Plan, unless one of the following termination events occurs, in
which case, all such amounts shall be distributed in a lump sum upon
termination, or upon the earliest date allowable under Code Section 409A: (1)
the Company’s termination and liquidation of the Plan within twelve (12) months
of a corporate dissolution taxed under Code Section 331, or with the approval of
a bankruptcy court; (2) the Company’s termination and liquidation of the Plan
pursuant to irrevocable action taken by the Company within the thirty (30) days
preceding or twelve (12) months following a change in control event (within the
meaning of Code Section 409A), provided that all agreements, methods, programs,
and other arrangements sponsored by the Company that are aggregated under Code
Section 409A are terminated and liquidated with respect to each Participant or
Beneficiary who experiences the change in control event; or (3) the Company’s
termination and liquidation of the Plan, provided that (a) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Company, (b) the Company terminates and liquidates all agreements, methods,
programs, and other arrangements sponsored by the Company that would be
aggregated under Code Section 409A if the same Participant had deferrals of
compensation under all of the agreements, methods, programs, and other
arrangements sponsored by the Company that are terminated and liquidated, (c) no
payments in liquidation of the Plan are made within twelve (12) months of the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan other than payments that would have been payable absent the
termination and liquidation, (d) all payments are made within twenty-four (24)
months of the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan and (e) the Company does not adopt a new plan
that would be aggregated with any terminated and liquidated plan under Code
Section 409A if the same Participant participated in both plans, at any time
within three (3) years following the date the Company takes all necessary action
to irrevocably terminate and liquidate the Plan.




        9

--------------------------------------------------------------------------------





ARTICLE IX    

CLAIMS PROCEDURE
9.01    Filing a Claim. A Participant or his authorized representative may file
a claim for benefits under the Plan (hereafter, referred to as a “Claimant”).
Any claim must be in writing and submitted to the Committee at such address as
may be specified from time to time. Claimants will be notified in writing of
approved claims, which will be processed as claimed. A claim is considered
approved only if its approval is communicated in writing to the Claimant.
9.02    Denial of Claim. In the case of the denial of a claim respecting
benefits paid or payable with respect to a Participant, a written notice will be
furnished to the Claimant within 90 days of the date on which the claim is
received by the Committee. If special circumstances (such as for a hearing)
require a longer period, the Claimant will be notified in writing, prior to the
expiration of the 90-day period, of the reasons for an extension of time;
provided, however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period.
9.03    Reasons for Denial. A denial or partial denial of a claim will be dated
and signed by the Committee and will clearly set forth:
(a)    the specific reason or reasons for the denial;
(b)    specific reference to pertinent Plan provisions on which the denial is
based;
(c)    a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(d)    an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under Section 502(a) of the Act following an adverse benefit
determination on review.
9.04    Review of Denial. Upon denial of a claim, in whole or in part, the
Claimant or his duly authorized representative will have the right to submit a
written request to the Committee for a full and fair review of the denied claim
by filing a written notice of appeal with the Committee within 60 days of the
receipt by the Claimant of written notice of the denial of the claim. A Claimant
or the Claimant’s authorized representative will have, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits and may submit issues
and comments in writing. The review will take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
If the Claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the Claimant precluded from
reasserting it. If the Claimant


        10

--------------------------------------------------------------------------------





does file a request for review, his request must include a description of the
issues and evidence he deems relevant. Failure to raise issues or present
evidence on review will preclude those issues or evidence from being presented
in any subsequent proceeding or judicial review of the claim.
9.05    Decision Upon Review. The Committee will provide a prompt written
decision on review to the Claimant. If the claim is denied on review, the
decision shall set forth:
(a)    the specific reason or reasons for the adverse determination;
(b)    specific reference to pertinent Plan provisions on which the adverse
determination is based;
(c)    a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and
(d)    a statement describing any voluntary appeal procedures offered by the
Plan and the Claimant’s right to obtain the information about such procedures,
as well as a statement of the Claimant’s right to bring an action under Section
502(a) of the Act.
A decision will be rendered no more than 60 days after the Committee’s receipt
of the request for review, except that such period may be extended for an
additional 60 days if the Committee determines that special circumstances (such
as for a hearing) require such extension. If an extension of time is required,
written notice of the extension will be furnished to the Claimant before the end
of the initial 60-day period.
To the extent of its responsibility to review the denial of benefit claims, the
Committee will have full authority to interpret and apply in its discretion the
provisions of the Plan. The decision of the Committee will be final and binding
upon any and all Claimants, including, but not limited to, the Participant and
any other individual making a claim through him.
9.06    Other Procedures. Notwithstanding the foregoing, the Committee may, in
its discretion, adopt different procedures for different claims without being
bound by past actions. Any procedures adopted, however, shall be designed to
afford a Claimant a full and fair review of his claim and shall comply with
applicable regulations under the Act.
9.07    Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Article IX shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the Claimant has
exhausted his remedies under this Section. In any such legal action, the
Claimant may only present evidence and theories which the Claimant presented
during the claims procedure. Any claims which the Claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a Claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the Claimant presented during the
claims procedure. Any suit


        11

--------------------------------------------------------------------------------





or legal action initiated by a Claimant under the Plan must be brought by the
Claimant no later than one year following a final decision on the claim for
benefits by the Committee. The one-year limitation on suits for benefits will
apply in any forum where a Claimant initiates such suit or legal action.
9.08    Effect of Committee Action. The Plan shall be interpreted by the
Committee in accordance with the terms of the Plan and their intended meanings.
However, the Committee shall have the discretion to make any findings of fact
needed in the administration of the Plan, and shall have the discretion to
interpret or construe ambiguous, unclear or implied (but omitted) terms in any
fashion they deem to be appropriate in their sole judgment. The validity of any
such finding of fact, interpretation, construction or decision shall not be
given de novo review if challenged in court, by arbitration or in any other
forum, and shall be upheld unless clearly arbitrary or capricious. To the extent
the Committee has been granted discretionary authority under the Plan, the
Committee’s prior exercise of such authority shall not obligate it to exercise
its authority in a like fashion thereafter. If, due to errors in drafting, any
Plan provision does not accurately reflect its intended meaning, as demonstrated
by consistent interpretations or other evidence of intent, or as determined by
the Committee in its sole and exclusive judgment, the provision shall be
considered ambiguous and shall be interpreted by the Committee in a fashion
consistent with its intent, as determined by the Committee in its sole
discretion. The Committee may amend the Plan retroactively to cure any such
ambiguity. This Section 9.08 may not be invoked by any person to require the
Plan to be interpreted in a manner which is inconsistent with its interpretation
by the Committee. All actions taken and all determinations made in good faith by
the Committee shall be final and binding upon all persons claiming any interest
in or under the Plan.
ARTICLE X    

MISCELLANEOUS
10.01    Construction. The Plan is (a) an unfunded plan which is not intended to
meet the qualification requirements of Code Section 401(a), and (b) designed to
provide benefits to Participants after the Limitations are exceeded. All terms
and provisions of the Plan shall be construed and constructed in accordance with
such intent.
10.02    Powers of the Company. The existence of outstanding and unpaid benefits
under the Plan shall not affect in any way the right or power of the Employer to
make or authorize any adjustments, recapitalization, reorganization or other
changes in the Employer’s capital structure or in its business, or any merger or
consolidation of the Employer, or any issue of bonds, debentures, common or
preferred stock, or the dissolution or liquidation of the Employer, or any sale
or transfer of all or any part of their assets or business, or any other act or
corporate proceeding, whether of a similar character or otherwise.
10.03    Beneficiary Designations. The Beneficiary designation for a Participant
shall be the same as his Beneficiary designation under the Retirement Plan. If
no valid Beneficiary designation exists at the time of the Participant’s death
under the Retirement Plan, then the designation of a Beneficiary will follow the
default provisions of the Retirement Plan if the Participant is a participant in
the Retirement Plan at the time of his death.


        12

--------------------------------------------------------------------------------





In the event an Eligible Employee, upon becoming a Participant, is not a
participant in the Retirement Plan, he may file with the Committee (or its
delegate) a designation of one or more Beneficiaries to whom benefits otherwise
payable to the Participant shall be made prior to the complete distribution of
his benefits under the Plan. Such a Beneficiary designation shall be on the form
prescribed by the Committee and shall be effective when received and accepted by
the Committee. A Participant who is not a participant in the Retirement Plan
may, from time to time, revoke or change his Beneficiary designation by filing a
new designation form with the Committee. The last valid designation received by
the Committee shall be controlling; provided, however, that no Beneficiary
designation, or change or revocation thereof, shall be effective unless received
prior to the Participant’s death, and shall not be effective as of a date prior
to its receipt or if the Participant is a participant in the Retirement Plan at
the time of his death.
If no valid Beneficiary designation exists at the time of the Participant’s
death under the foregoing provisions of this Section 10.03 or if no designated
Beneficiary under this Plan survives the Participant, or if such designation
conflicts with applicable law, benefits shall be paid to the Participant’s
surviving lawful spouse, if any. If there is no surviving spouse, then payment
of benefits shall be made to the executor or administrator of the Participant’s
estate, or if there is no administration on Participant’s estate, in accordance
with the laws of descent and distribution. If the Committee is in doubt as to
the right of any person to receive such amount, it may direct that the amount be
paid into any court of competent jurisdiction in an interpleader action, and
such payment shall be a full and complete discharge of any liability or
obligation under the Plan to the full extent of such payment.
10.04    Limitation of Rights. Nothing in this Plan shall be construed to:
(a)    Except with respect to Limited 415 Participants, give any individual who
is an Employee any right to be a Participant unless and until such person has
been designated as such by the Committee;
(b)    Give any Participant any rights, other than as an unsecured general
creditor of the Employer, with respect to any benefits accrued under the Plan
until such amounts are actually distributed to him;
(c)    Limit in any way the right of the Employer to terminate a Participant’s
Employment with the Employer;
(d)    Give a Participant or any other person any interest in any fund or in any
specific asset of the Employer;
(e)    Give a Participant or any other person any interests or rights other than
those of an unsecured general creditor of the Employer;
(f)    Be evidence of any agreement or understanding, express or implied, that
the Employer will employ a Participant in any particular position, at any
particular rate of remuneration, or for any particular time period; or


        13

--------------------------------------------------------------------------------





(g)    Create a fiduciary relationship between the Participant and the
Directors, Employer and/or Committee.
10.05    Distribution due to Qualified Domestic Relations Order. A distribution
may be allowed for a “qualified domestic relations order” (“QDRO”) as described
in Code Section 414(p). The Committee shall establish procedures to determine
whether any domestic relations order submitted to the Committee is a QDRO and to
administer distributions under any valid QDROs. If the Committee, in its
discretion, determines a domestic relations order to be a QDRO, the Committee
shall direct payment hereunder as it deems necessary to comply with such QDRO.
10.06    Nonalienation of Benefits. No right or benefit under this Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same will be void and without effect. No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits. The previous two
sentences shall not preclude (a) the Participant from designating a Beneficiary
to receive any benefit payable hereunder upon his death or (b) the executors,
administrators, or other legal representatives of the Participant or his estate
from assigning any rights hereunder to the person or persons entitled thereto.
10.07    Facility of Payments. If the Committee determines that any person
entitled to payment under the Plan is physically or mentally incompetent to
receive such payment, the Committee shall direct the payment to the legal
guardian or other personal representative of such person for the use and benefit
of such person. If the Committee for any reason is unable to determine with
reasonable certainty the proper person to pay pursuant to the immediately
preceding sentence, the Committee may direct that any amounts due hereunder be
paid into a court of competent jurisdiction in an interpleader proceeding for
purposes of being directed by such court as to the proper disposition of such
amounts. Any such payment shall be a full and complete discharge of any
liability or obligation under the Plan.
10.08    Withholding of Taxes. Participant hereby acknowledges and agrees that,
as a result of any (a) deferral under this Plan or (b) payment received under
this Plan, the Participant is solely responsible for any and all (i) federal,
state and local income taxes and (ii) FICA and Medicare taxes ordinarily paid by
Participant as an Employee. The Employer is hereby authorized to withhold from
any amount payable hereunder any applicable withholding taxes and to take such
other action as may be necessary or desirable, in the opinion of the Employer,
to satisfy all obligations for the withholding and payment of such taxes.
10.09    Adoption of Plan by Affiliated Entity. Any Affiliated Entity may adopt
the Plan with the consent of the Directors or the Committee, effective as of the
date specified therein. Any Employer, other than the Company, which has adopted
the Plan shall not be responsible for the administration of the Plan.
10.10    Waiver. No term or condition of this Plan shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Plan, except by written instrument of the party charged with such waiver
or estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate


        14

--------------------------------------------------------------------------------





only as to the specific term or condition waived and shall not constitute a
waiver of such term or condition for the future or as to any act other than that
specifically waived.
10.11    Notice. Any notice required or permitted to be given under this Plan
shall be sufficient if in writing and delivered via telecopier, messenger, or
courier with appropriate proof of receipt, or sent by U.S. registered or
certified or registered mail, return receipt requested, to the appropriate
person or entity at the address last furnished by such person or entity. Such
notice shall be deemed given as of the date of delivery to the recipient or, if
delivery is made by U.S. mail, as of the date shown on the receipt for
registration or certification.
10.12    Severability. In the event that any provision of the Plan is declared
invalid in a final decree or order issued by a court of competent jurisdiction,
such declaration shall not affect the validity of the other provisions of the
Plan which shall remain in full force and effect.
10.13    Gender, Tense and Headings. Whenever the context requires, words of the
masculine gender used herein shall include the feminine and neuter, and words
used in the singular shall include the plural. The words “hereof,” “hereunder,”
“herein,” and similar compounds of the word “here” shall refer to the entire
Plan and not to any particular term or provision of the Plan. Headings of
Articles and Sections, as used herein, are inserted solely for convenience and
reference and shall not affect the meaning, interpretation or scope of the Plan.
10.14    Governing Law. The Plan shall be subject to and governed by the laws of
the State of Texas (other than its laws relating to choice of laws), except to
the extent preempted by the Act, the Code or other controlling federal law.
[Signature page follows.]



IN WITNESS WHEREOF, Anadarko Petroleum Corporation has caused this amended and
restated Plan to be adopted and executed by its duly authorized officer
effective as of the Effective Date.
ANADARKO PETROLEUM CORPORATION
By:    /s/ Marcia E. Backus    
Name: Marcia E. Backus    
Title:    Senior Vice President    



Anadarko Retirement Restoration Plan
Schedule A
This Schedule A forms a part of the Anadarko Retirement Restoration Plan, as
amended from time to time (the “Plan”). The provisions of this Schedule A shall
apply only to those Participants who are named herewith.
Supplemental Benefits for Robert A. Walker, Jr.
Plan Supplemental Benefit
If Mr. Walker remains employed by the Company at least until February 20, 2012
(attainment of age 55), then the benefit payable, as described in Section 5.01
of the Plan, shall be determined such that his aggregate benefits under the
Retirement Plan and the Plan, and any successors thereto (collectively, the
“Pension Plans”), are equal to the aggregate benefits to which he would have
been entitled under the Pension Plans, if his years of Credited Service (as such
term is defined in the Retirement Plan) with the Company (but not his age) were
increased by eight (“Retiree Supplemental Benefit”). The Retiree Supplemental
Benefit payable under this paragraph shall be paid at the same time or times as
Mr. Walker’s benefit under the Plan.
Retiree Medical and Dental Supplemental Benefit
If Mr. Walker remains employed by the Company at least until February 20, 2012
(attainment of age 55), then Mr. Walker’s benefits under the Company’s retiree
medical and dental plans shall be determined as if his years of service with the
Company were increased by eight (“Medical Supplemental Benefit”). Upon his
Separation from Service, he will be entitled to receive a lump sum payment under
the Plan with the present value being computed by discounting to Mr. Walker’s
date of termination, the projected Company paid retiree medical and dental
premiums from his date of termination through February 20, 2022 (attainment of
age 65) (i.e., the value of the Company subsidized portion of retiree medical
and dental benefits) using a discount rate that is equivalent to the interest
rate used to determine lump sum distributions under the Plan. For purposes of
the aforementioned present value calculation, such calculation shall be
performed by an accredited and certified actuarial firm, as designated by the
Company. The Medical Supplemental Benefit payable under this paragraph shall be
paid at the same time or times as Mr. Walker’s benefit under the Plan.
If, at the time of Mr. Walker’s termination of employment, the Company no longer
provides subsidized pre-65 retiree medical and dental benefits, then the
aforementioned lump sum payment will not be made. If, at the time of Mr.
Walker’s termination of employment, Mr. Walker is otherwise eligible for
subsidized retiree medical and dental benefits, then the aforementioned lump sum
payment will not be made.


        15